NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2407-15T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

LORENZO SOLOMAN,

     Defendant-Appellant.
_______________________________

              Submitted May 25, 2017 - Decided June 28, 2017

              Before Judges Lihotz and Hoffman.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Indictment No.
              09-07-1492.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Alan I. Smith, Designated
              Counsel, on the brief).

              Christopher J. Gramiccioni, Monmouth County
              Prosecutor, attorney for respondent (Mary R.
              Juliano, Assistant Prosecutor, of counsel and
              on the brief; Vanessa L. Coleman, Legal
              Assistant, on the brief).

PER CURIAM
    Defendant Lorenzo Soloman appeals from an April 21, 2015

order   denying   his   petition   for   post-conviction   relief    (PCR),

without an evidentiary hearing.

    On appeal, defendant argues:

           POINT I

           THE ORDER DENYING [PCR] SHOULD BE REVERSED AND
           THE MATTER REMANDED FOR AN EVIDENTIARY HEARING
           BECAUSE TRIAL COUNSEL'S FAILURE TO ADVISE
           DEFENDANT OF THE CONSEQUENCES THAT HIS GUILTY
           PLEA WOULD HAVE ON HIS ELIGIBILITY FOR SOCIAL
           SECURITY BENEFITS AND OTHER SERVICES FOR THE
           DEVELOPMENTALLY   DISABLED   SATISFIED   PRIMA
           FACIE INEFFECTIVE ASSISTANCE OF COUNSEL
           CRITERIA.

           POINT II

           DEFENDANT MADE A PRIMA FACIE SHOWING OF
           INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL
           BECAUSE APPELLATE COUNSEL'S DECISION TO
           PRESENT   DEFENDANT'S   APPEAL   BEFORE   THE
           EXCESSIVE SENTENCE PANEL INSTEAD OF PURSUING
           A PLENARY APPEAL DEPRIVED DEFENDANT OF THE
           OPPORTUNITY TO ARGUE THAT THE TRIAL COURT
           ERRED IN DENYING THE APPLICATION TO ADJOURN
           THE SENTENCE IN ORDER TO PERMIT COUNSEL TO BE
           ASSIGNED TO PRESENT DEFENDANT'S MOTION TO
           WITHDRAW HIS GUILTY PLEA.

           POINT III

           THE ORDER DENYING POST-CONVICTION RELIEF
           SHOULD BE REVERSED BECAUSE IT VIOLATED
           DEFENDANT'S RIGHT TO EFFECTIVE ASSISTANCE OF
           COUNSEL AS GUARANTEED BY THE SIXTH AMENDMENT
           TO THE UNITED STATES CONSTITUTION.

    We affirm.



                                     2                              A-2407-15T1
     Defendant negotiated a guilty plea.      The State agreed to

amend a charge for second-degree robbery, N.J.S.A. 2C:15-1 (count

one) to third-degree theft, N.J.S.A. 2C:20-2b(2)(d), and amend a

charge for second-degree aggravated assault, N.J.S.A. 2C:12-1b(1)

(count two) to third-degree aggravated assault.     At sentencing,

defendant requested an adjournment to file a motion to withdraw

his guilty plea, asserting as a developmentally disabled adult the

consequences of the guilty plea were not understandably explained

to him by counsel.   The request was opposed by the State, not only

because of a detailed factual basis taken when the plea was entered

two months earlier following an examination of defendant's mental

capacity, but also because defendant learned the victim passed

away, prejudicing the State's ability to prove his guilt. Further,

the judge noted one month earlier defendant was interviewed in

preparation of the pre-sentence report. He explained he remembered

exactly what he stated when he pled guilty, and was "standing by"

those statements.     Defendant made no mention of desiring to

withdraw his plea, uttered no suggestion he did not understand the

process or counsel's advice, nor did he assert counsel provided

ineffective assistance.

     The judge imposed sentence substantially as recommended by

the plea agreement: on each count, thirty-eight days in the county

jail, which had been served, and three years probation, the two

                                 3                          A-2407-15T1
sentences to run concurrently with each other and concurrent to a

municipal court sentence in Asbury Park.       Applicable fines and

penalties were imposed.

     Defendant appealed from the imposed sentence.      We affirmed

after review on this court's excessive sentencing oral argument

calendar, R. 2:9-11, on May 14, 2010.

     Defendant filed a timely petition for PCR.         Counsel was

appointed and the trial judge conducted a hearing.     See State v.

Parker, 212 N.J. 269, 275 (2012).     PCR was denied for the reason

stated in a sixteen-page written opinion by Judge Ronald L.

Reisner, which we have reviewed in light of defendant's arguments,

the record, and applicable law.

     Defendant's assertion of "negative consequences" adversely

impacting   his   housing   and   employment   assistance   for   the

developmentally disabled does not support the first of the two-

prong test required for PCR.      See Strickland v. Washington, 466

U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674, 693 (1984);

State v. Fritz, 105 N.J. 42, 58 (1987). The trial judge considered

defendant's mental status, which was investigated and verified

prior to plea and discussed at this hearing.   Counsel communicated

with the Division of Developmental Disabilities and information

was provided related to the criminal matter.     Defendant does not

articulate what issues, if any, counsel failed to address.        Nor

                                  4                          A-2407-15T1
does he describe adverse effects he suffered as a consequence of

his plea.

     Also,     where   defendant's       allegations   "are   too    vague,

conclusory or speculative . . . an evidentiary hearing need not

be granted."     State v. Marshall, 148 N.J. 89, 158, cert. denied,

522 U.S. 850, 118 S. Ct. 140, 139 L. Ed. 2d. 88 (1997) (citations

omitted).

     We find no merit to the arguments presented by defendant in

this appeal.     R. 2:3-11(e)(2).        We affirm substantially for the

reasons stated by Judge Reisner in his opinion.

     Affirmed.




                                     5                              A-2407-15T1